EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative on 1/14/2022.
The examiner’s amendment is to correct errors remaining in claimed listing filed on 12/13/2021. Examiner Amendment necessarily to correct the errors in the claims to put the claims in the allowable condition.
  













The application has been amended as follows: 
In the claimed listing filed on 12/13/2021, please amend further claims 4-11 in the claims:

Claim 4.  (Currently Amended)  The method according to claim 1, in which the partitioned acyclic data structure comprises a set of linked data items, each data item comprising a memory location to store data representing a pointer to a next data item in the partitioned acyclic data structure.

Claim 5.  (Currently Amended)  The method according to claim 4, in which the storing step comprises the computer processor storing the function-call identifier in the memory at a storage location associated with a first data item in the set of linked data items.

Claim 6.  (Currently Amended)  The method according to claim 5, in which the storing step comprises the computer processor storing the function-call identifier as at least a part of the first data item in the set of linked data items.

Claim 7.  (Currently Amended)  The method according to claim 4, in which the function-call identifier for a processing function instance comprises one or more identifiers selected from the list consisting of:
a processor stack pointer associated with that processing function instance;
an identifier of a memory context allocated to that processing function instance;
a program counter value dependent upon an entry point of that processing function; and
a thread identifier combined with an interrupt identifier.

Claim 8.  (Currently Amended)  The method according to claim 4, comprising the step of the computer processor iteratively performing the defining step and the selective processing step for successive pointers associated with successive data items of the set of linked data items.

Claim 9.  (Currently Amended)  The method according to claim 8, in which execution of the processing function instance to modify one or more pointers of the partitioned acyclic data structure is configured to modify a particular pointer of the partitioned acyclic data structure, the method comprising the step of:
the computer processor detecting, during the period of exclusive access, whether the memory location subject to exclusive access stores data representing the particular pointer to be modified.

Claim 10.  (Currently Amended)  The method according to claim 1, in which the defining step comprises the computer processor applying and subsequently releasing an exclusive tag a range of memory locations including at least the memory location for the given pointer.

Claim 11.  (Currently Amended)  The method according to claim 1in which the defining step comprises:
 the computer processor executing a load-exclusive operation to load from the memory location of the given pointer; and
 the computer processor subsequently executing one of:
a store-exclusive operation to store a value to the memory location of the given pointer; or
a clear-exclusive operation to clear the exclusive tag associated with at least the memory location of the given pointer, and
 	in which, in the case of a pointer associated with a data item to be deleted, the computer processor is configured to execute a store-exclusive operation to store a null value to the memory location of the given pointer.

            -------------------END----------------------



This action is in response to the filing on 12/13/2021.
Claimed listing filed on 12/13/2021 is considered in the Action.

Examiner’s Statement of Reasons for Allowance
Claims 1, 4-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention, directed to a method (Claims 1, 4-11) and a non-transitory machine-readable storage medium (Claim 12), and a data processor (Claim 13), where in executing instances of processing function having associated function-call-identifier, the claimed invention recites, in part, to include at least features,
“…the computer processor selectively processing the given pointer during the period
of exclusive access in dependence upon whether the function-call identifier of the
prevailing processing function instance is identical to the function-call identifier stored in
association with the partitioned acyclic data structure, wherein the selective processing
step comprises:
the computer processor modifying the given pointer when the function-call identifier of the prevailing processing function instance is identical to the function-call identifier stored in association with the partitioned acyclic data structure;
the computer processor inhibiting modification of the given pointer when the function-call identifier of the prevailing processing function instance is different to the function-call identifier stored in association with the partitioned acyclic data structure.”,  

as recited in claim 1 and similarly in independent claims 12 and 13. 
Close prior arts of record Engelen and Valois in combination include a period of exclusive access, but do not address the allowable subject matter as featured above and amended in the claims. 



Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



TTV
January 14, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191